Citation Nr: 9905129	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to March 
1980.  This appeal arises from a November 1992 rating 
decision of the Houston, Texas, Regional Office (RO).  In 
this decision, the RO denied service connection for bilateral 
hearing loss and chronic sinusitis.  The veteran appealed 
these determinations.  In a decision of May 1996, the Board 
of Veterans' Appeals (Board) denied service connection for 
bilateral hearing loss.  The Board, however, remanded the 
issue of service connection for sinusitis in order to develop 
the medical evidence.  The case has now returned for final 
appellate consideration.

A hearing was held before the Board sitting in Houston, 
Texas, in July 1995.  The Chairman of the Board designated 
Ms. B. Copeland to conduct this hearing pursuant to 
38 U.S.C.A. § 7102(a) (West Supp. 1998), and she will be 
making the final determination in this case.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
issue on appeal has been obtained.

2.  The medical opinions of October 1996 and November 1997 
noting a history of sinusitis were based solely on the 
veteran's own subjective medical history.  These diagnoses 
are not supported by radiological studies.

3.  The medical opinion of January 1998 was based on the 
evidence of record and determined that the service medical 
records do not indicate that the veteran incurred or 
aggravated his claimed sinusitis during his military service.




CONCLUSION OF LAW

The veteran's claimed sinusitis was not incurred or 
aggravated in active service.
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

There is no entrance examination of record.  A service 
medical record of October 1973 noted the veteran's complaints 
of pain in his upper chest, trouble breathing, and a cough 
that produced a yellowish product.  He reported a history of 
asthma.  No diagnosis was noted.  

The veteran was afforded a comprehensive physical examination 
in April 1974.  On examination, his nose and sinuses were 
normal.  Another physical examination was given to the 
veteran in November 1975.  On a prepared medical history 
form, the veteran denied any prior medical history of 
sinusitis.  His nose and sinuses were again normal.  

A service medical record of June 1976 noted that the veteran 
had been working in the "chamber" for a week when he 
reported pain in the right side of his head and nasal 
congestion.  The assessment was upper respiratory infection 
(URI) with reflex otalgia.  A medical record dated a few days 
later reported that the veteran's URI had resolved in two to 
three days.  In September 1976, the veteran complained of 
chest pain, nasal congestion, and a non-productive cough.  
The assessment was viral URI.  In November 1976, the veteran 
complained of a nose bleed of three days duration.  The 
impression was epistaxis.  Another comprehensive physical 
examination was afforded the veteran in November 1976.  His 
nose and sinuses were noted to be normal.  In December 1976, 
the veteran was again assessed to have an URI.  Subsequent 
medical record entries noted a cough that was likely due to 
post-nasal drip.  By mid-December 1976, the veteran's cough 
was reported to have resolved.  

In February 1977, the veteran complained of tightness in his 
chest and wheezing that had resolved within a 45 minute 
period.  He reported a history of asthma as a child, but 
claimed that he had not been bothered by these symptoms for 
several years.  The impression was mild bronchospastic 
activity secondary to low humidity.  In September 1977, the 
veteran complained of pain in his right chest and left 
temple.  The impression was headaches and costochondritis.  
The veteran complained in October 1977 of dry nasal mucous 
since turning on his home heat.  The assessment was dried 
nasal mucous secondary to heat.  In January 1978, the veteran 
complained of nasal congestion, drainage, and a sore throat.  
The impression was URI.  An entry in his medical records 
approximately one month later noted that his URI was 
resolving.  On examination in July 1978, the veteran had 
nasal congestion and reported recent nose bleeds.  The 
impressions included nose bleed.  In October 1978, the 
veteran complained of left ear pain and nasal congestion.  
The assessment was otalgia secondary to a left auricular node 
or possible otitis media.  The veteran complained of a 
productive cough, sore throat, and chest pain in February 
1979.  The assessment was early acute bronchitis.  A medical 
record dated a few days later diagnosed acute bronchitis and 
URI.  

The veteran was given a separation examination in September 
1979.  He claimed that he had a medical history that included 
frequent and severe headaches, sinusitis, hay fever, asthma, 
shortness of breath, and pain and pressure in his chest.  The 
examiner summarized the veteran's medical history as severe 
headaches about twice a year that the veteran associated with 
work; episodes of sinusitis since arriving at his last duty 
station with no symptoms of sinusitis at his previous duty 
station; and, finally, a history of asthma for as long as the 
veteran could remember.  The veteran noted that his last 
asthma attack was in 1976 and that these attacks happened 
every three to four years.  The examiner associated the 
veteran's complaints of pain and shortness of breath with his 
asthma.  On examination, the veteran's nose and sinuses were 
normal.  

In May 1992, the veteran filed a claim for service connection 
for sinusitis.  The veteran was afforded a VA general medical 
examination in July 1992.  He claimed that he had experienced 
a bout of pneumonia in 1972 while stationed in Korea.  Since 
that time he had experienced stuffiness in his nose and other 
respiratory complaints.  The veteran alleged that his 
superiors in the military had asked him to accept a discharge 
because he had been on sick call too much.  He asserted that 
he was unable to take medication for his respiratory 
complaints because it made him too sleepy.  The examiner 
opined that the veteran's history was more compatible with 
nasal allergies than sinus infections.  On examination, the 
veteran's nose and sinuses had normal mucosa and no lesions.  
Radiological studies of the veteran's sinuses were normal.  
The diagnoses included repeated bouts of nasal allergy and/or 
sinusitis by history only.

By rating decision of November 1992, the RO denied service 
connection for sinusitis.  It was determined that this 
disorder had not been found on the veteran's most recent 
examination.  In his notice of disagreement of January 1993, 
the veteran argued that the examiner on his separation 
examination from the military had determined that he had 
sinusitis.  The veteran submitted a substantive appeal in 
April 1993.  He again claimed that he was diagnosed with 
sinusitis on his separation examination.  The veteran also 
reported that a VA outpatient X-ray had found a crack in his 
sinuses.

The veteran's VA outpatient records dated from August 1991 to 
October 1992 were incorporated into his claims file in May 
1993.  These records noted numerous complaints of respiratory 
problems.  The impressions included asthma, allergic 
rhinitis, and acute bronchitis.  In December 1991, the 
veteran was diagnosed with acute sinusitis.  A medical record 
of October 1992 reported the veteran's history to include 
"bronchial" since early childhood and a 20 plus year 
history of sinusitis with post-nasal drip.  

At his hearing on appeal in May 1993, the veteran testified 
that he had experienced a lot of problems breathing while in 
the military.  He felt that these problems were related to 
his work around a compression chamber.  The veteran also 
asserted that he had suffered with a lot of spontaneous nose 
bleeds that he could not attribute to any specific cause.  He 
claimed that these nose bleeds still occurred.  The veteran 
asserted that he had not experienced sinusitis or nose 
bleeding prior to his military service.  He did acknowledge 
that he had a history of asthma prior to entering the 
military.  His in-service sinusitis symptoms included 
congestion, chest pains and tightening, difficulty breathing, 
and headaches.  The veteran maintained that these symptoms 
were different from his asthma symptoms.  He claimed that the 
military physicians had prescribed him pills and inhalers to 
treat his sinusitis.  The veteran could not recall if he had 
received a sinus X-ray while in the military.  He alleged 
that he had tried to get himself transferred to another base 
because he felt that the climate he was in had caused his 
sinus problems.  The veteran reported that he was first 
treated post-service by the VA for his sinus problems in 1990 
or 1991.  

A VA sinus X-ray of June 1993 noted an impression that 
minimal thickening of the mucosa in the right maxillary sinus 
could not be ruled out.  The VA hearing officer again denied 
the veteran's claim for service connection for sinusitis in 
August 1993.  It was determined that there had been no X-ray 
findings or diagnosis for sinusitis during the veteran's 
military career.

The veteran was afforded a hearing before the Board in July 
1995.  He testified that his current sinusitis started in the 
military while he was working with hyperbaric chambers.  The 
veteran asserted that his work with the hyperbaric chamber 
included being both inside and outside the chamber while it 
was in operation.  He claimed that his sinusitis symptoms 
included sinus drainage, watery eyes, and ugly coughing.  It 
was contended by the veteran that he was treated for both 
sinusitis and allergies or rhinitis while serving in the 
military.  He alleged that these problems had not been as 
severe prior to his service with the military.  The veteran 
asserted that a VA physician had told him in either 1991 or 
1992 that he had an "old crack" in his sinuses.

Received at the Board hearing in July 1995 were the veteran's 
VA outpatient records dated from August 1991 to July 1995.  
These records contained many duplicates of material 
previously obtained in May 1993.  The new reports noted 
treatment for asthma, acute URI, bronchospasm, allergic 
rhinitis, and bronchitis.  A cervical spine X-ray of October 
1991 incidentally noted that there was fairly marked right 
maxillary sinusitis.

The Board remanded the claim for service connection for 
sinusitis in May 1996.  This remand instructed the RO to 
contact the veteran and request his most recent treatment 
records for his claimed sinusitis.  The veteran was then to 
receive a VA examination in order to determine if he 
currently had sinusitis and provide an opinion on its 
etiology.

By letter of June 1996, the RO requested that the veteran 
provide the names and addresses of the healthcare providers 
that had treated his sinusitis.  He responded in a written 
statement received in July 1996.  The only treatment that the 
veteran noted was at his local VA medical facility.  He 
claimed that he was no longer able to take medication for his 
sinus problems due to the risk this medication caused to his 
health.  The veteran asserted that he had been told by a VA 
physician in June 1996 that his respiratory complaints had 
been caused by sinusitis.  

In September 1996, the veteran's VA medical records dated 
from July 1995 to June 1996 were associated with his claims 
file.  These records included a VA outpatient record dated in 
June 1996.  At that time, the veteran complained of pain in 
his upper chest, shortness of breath, wheezing, headache, 
sinus pressure, dizziness, and weakness.  The impression was 
bronchitis.

The veteran was given a VA respiratory examination in October 
1996.  His reported symptoms included frequent headaches, 
chronic post-nasal drip, and pain behind his eyes and ears.  
In the past, the veteran claimed that these symptoms had been 
treated with antibiotics and steroids.  He asserted that he 
no longer used steroids because this medication had caused 
adverse reactions.  The veteran alleged that the medication 
only brought temporary relief of his sinus symptoms.  On 
examination, there was significant crusting in the nose and 
lymphoid hyperplasia in the oral cavity.  The assessment 
included a history of chronic sinusitis.  

A VA computerized tomography (CT) scan of the veteran's 
sinuses was performed in late October 1996.  This scan found 
no evidence of sinus disease.

Another VA respiratory examination was afforded the veteran 
in November 1997.  The veteran noted a 45 year history of 
chronic sinusitis.  An examination of the veteran's sinuses 
reported no abnormalities.  The assessment was chronic 
sinusitis.

The veteran's claims files were referred to a VA ear, nose, 
and throat (ENT) specialist in January 1998.  The physician 
noted that a review of the veteran's service medical records 
did not reflect that the veteran was seen for problems 
related to sinusitis while in the military.  It was noted 
that the only reference to sinusitis was on the veteran's 
separation examination by way of history.  The reviewer did 
find references to treatment for asthma while in the 
military, but opined that the veteran's history revealed this 
disease existed prior to his active service and that this 
disorder was not aggravated by his tour with the military.

A supplemental statement of the case (SSOC) was sent to the 
veteran in November 1998.  This SSOC informed the veteran 
that his claim for service connection for sinusitis had been 
denied.  The veteran submitted a written statement in early 
December 1998 in which he asserted that he currently suffered 
with sinusitis that had been incurred during his military 
service.  


II.  Applicable Criteria.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has set forth a 
claim which is plausible.  The Board is also satisfied that 
all relevant evidence has been properly developed to include 
the RO's compliance with all instructions noted in the 
Board's remand of May 1996.  Therefore, no further assistance 
is required to comply with the VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In order to grant service connection, the facts, as shown by 
the evidence, must establish that the claimed disability 
resulted from an injury or disease incurred while in service, 
or that a preexisting injury or disease was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The applicable regulatory criteria include:

Service connection connotes many factors but basically 
it means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service in the 
Armed Forces...This may be accomplished by affirmatively 
showing inception or aggravation during service or 
through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service 
records, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire 
evidence of record, with due consideration to the policy 
of the Department of Veterans Affairs to administer the 
law under a broad and liberal interpretation consistent 
with the facts in each individual case. 

38 C.F.R. § 3.303(a) (1998).

With chronic disease shown as such in service...so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain...in 
service will permit service connection of 
arthritis...first shown as a clear-cut clinical entity, 
at some later date.  For the showing of chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease 
entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is 
established...there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during 
service...is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity 
after discharge is required to support the claim. 

38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.

38 C.F.R. § 3.303(d) (1998).


III.  Analysis.

The veteran has claimed that he developed symptomatology 
during his military service that was the result of chronic 
sinusitis.  He has also alleged that this symptomatology has 
continually bothered him since that time.  The veteran, as a 
lay person, is competent to provide evidence on incidents of 
injury and symptomatology.  However, he is not competent to 
provide evidence on the diagnosis or etiology of a 
disability.  Zang v. Brown, 8 Vet. App. 246 (1995).  Only 
medical evidence can address the latter issues.

There is no diagnosis for chronic sinusitis in the veteran's 
service medical records.  The only reference to sinusitis was 
a history noted by the examiner in September 1979.  A review 
of the service medical records indicates that the veteran's 
respiratory complaints were consistently attributed to other 
causes, usually acute in nature.  Contrary to the veteran's 
claims, the examiner's notation on his medical history form 
of September 1979 is not a diagnosis for sinusitis.  The 
examination report of the same date found his sinuses normal 
and did not list any defect related to sinusitis.  The 
veteran has also claimed that he was diagnosed with sinusitis 
in June 1996.  However, the outpatient record of this date 
noted a diagnosis for bronchitis.

The first diagnosis of record for sinusitis was in the fall 
of 1991.  At that time, radiological study found right 
maxillary sinusitis and a diagnosis of December 1991 reported 
acute sinusitis.  Subsequent VA examination of July 1992 
noted normal sinus X-rays and the examiner opined that the 
veteran's symptoms more appropriately described nasal 
allergies, not sinusitis.  

The examiner of October 1996 diagnosed sinusitis by history, 
but the sinus CT scan of the same month found no evidence of 
sinus disease.  In November 1997, the VA examiner diagnosed 
chronic sinusitis, however, there were no abnormalities noted 
with the veteran's sinuses on examination.  A review of these 
two examination reports indicates that the examiners' 
diagnoses were based on a history as related by the veteran.  
Neither examiner referred to any previous medical record or 
radiological finding to substantiate this history.  According 
to The United States Court of Veterans Appeals (Court), when 
a diagnosis is based solely on a history as recited by the 
veteran, the VA is not required to accept the physician's 
subsequent diagnosis or opinion on etiology.  Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  However, the VA cannot 
dismiss these opinions out of hand, but must present reasons 
and bases as to what evidence it finds persuasive or 
unpersuasive.  Watson v. Brown, 4 Vet. App. 309 (1993).

The VA physician in his opinion of January 1998, specifically 
discussed the veteran's service medical records.  It was his 
opinion that these records did not reveal any treatment for 
sinusitis.  This opinion is bolstered by the radiological 
tests of record.  Radiological evidence confirms the 
diagnosis of acute sinusitis in the fall of 1991, but 
subsequent studies in July 1992 and October 1996 found no 
evidence of sinusitis.  This evidence indicates that there 
were objective findings of sinusitis in the fall of 1991, 
with no such findings existing prior to, or after, that 
period of time.  Under these circumstances, the Board finds 
the opinion expressed in the January 1998 VA examination 
report, that the veteran did not have chronic sinusitis in 
service, to be persuasive, as it was based on more than a 
history recited by the veteran.  The two earlier exam reports 
diagnosed sinusitis based on only the veteran's reported 
history, with no objective medical findings to support a 
diagnosis of current disability.

Based on the above analysis, the undersigned finds that the 
preponderance of the evidence is against the claim for 
service connection for chronic sinusitis.


ORDER

Service connection for chronic sinusitis is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

